  3:21-cr-00024-CRI           Date Filed 01/28/21            Entry Number 4         Page 1 of 9




                    IN THE DISTRICT COURT OF THE UNITED STATES
                       FOR THE DISTRICT OF SOUTH cAROLIN7A
                                COLUMBIA DIVIS10N

 UNITED STATES OF AMERICA                                  CriminalNo:      3:21-24

                         V.

                                                                         PLEA ACREEMENT
 HENRY BARTOlhV

                                         Ce● eral PrO宙 siOns


      This PLEA AGREEMENT is made this ll                  day of November,2020,between the

United states Of America,as rcpresented by united States Attorncy PETER M,MccOY,JR.,

Assistant Unitcd States Attomeys Jim Ⅳray and Derek Ao ShOemake;the Defendant,HENRY

BARTON,and Defendant's attOmey,Roben BOlchOz・

      D(CONSIDERAT10N oftlle mutual promises made herein,the parties agree asお
                                                                                                 110ws:

   1. The Dcfcndant agrees to waive lndicment and arraignlnent, and plead guilty tO an

      lnfollllation charging, coNSPIRACY TO DEFRAUD THE UNITED sTATES, in

      violatiOn ofTitle 18,United states COdco sectiOn 371.

      In orderto sustain its burden Ofprool tlle Govemmentis required to prove the fo11。
                                                                                                 wing:

                                                   Count l

     A.     First,that hv0 0r rnore persons agreed tO dO sOmething which federallaw prohibits,

             that is,the viOlations set fbrth in the in■   )111lation;


     B. Second,that the defendant knew of the cOnsttracy and wHlfully jOhed the

             conspiracy;and

     C.    Third,that at sOme tillne du五 ng the existence of the conspiracy Or agreement,Onc


             of the ntembers of the conspiracy kno、        vingly perfo::1led,in the E)istrict Of sOudl




                                             Pagc l o,9
3:21-cr-00024-CRI          Date Filed 01/28/21               Entry Number 4         Page 2 of 9




              Carolina, one ofthe overt acts charged in the indicrment in order to accomplish the

              object or purpose ofthe agreement.

    The penalty for this offense is:

    A maximum term ofnot more than 5 year, a fine ofup to 5250,000 and a term ofsupervised

    release   ofup to 3 years, plus   a special assessmenr        ofSl00.

    The Defendant understands and agrees that monetary penalties [i.e., special assessments,

    restitution, fines and other payments required under the sentence] imposed by the Court

    are due immediately and subject to enforcement by the United States as             civil judgments,

    pursuant   to l8 USC    S   3613. The Defendant also understands that pa)'rnents made in

    accordance with installment schedules set by the Court are minimum payments onty and

   do not preclude the govemment from seeking to enforce the judgment against other assets

   ofthe defendant at any time,       as   provided in l8 USC gS 3612,3613 and 3664(m).

   The Defendant further agrees to enter into the Bureau of Prisons Inmate Financial

   Repayment Program       if   sentenced to a lerm     of incarceration with an unsatisfied monetary

   penalty. The Defendant further undersrands that any monetary penalty imposed is not

   dischargeable in bankruptcy.

              A.     Special Assessment: Pursuanr ro         l8   U.S_C. 93013, the Defendant must pay

                     a special assessment of SI00.00 for each felony count for which he is

                     convicted. This special assessment must be paid at or before the time ofthe

                     guilty plea hearing, or during participation in the Bureau ofprisons Inmate

                     Financial Repayment Program if this plea results in incarceration.

                    Restitution: The Defendant agrees to make full restitution under lg U.S.C.

                     $ 3556 in an amount to be determined by the Court at the time      ofsentencing,




                                              Page 2   of9
     3:21-cr-00024-CRI           Date Filed 01/28/21            Entry Number 4       Page 3 of 9




                           which amount is not limited to the count(s) to which the Defendant pled

                           guilty, but will include restirution to each and every identifiable victim who

                           may have been harmed by his scheme or pattern of criminal activity,

                           pursuart to l8 u.s.c. $ 3663. The Defendant agrees to cooperate firlly rvith

                           the Government in identiffing all victims.

                C.         Fines: The Defendant understands that the Court may impose a fine

                           pursuant to   l8 U.S.C. $$ 3571 and,3572.

3.      The Delendant understands that the obligations of the Government within the plea

        Agreement are expressly contingent upon the Defendant's abiding by federal and state laws

        and complying with any bond executed in this case. In the event that the Defendant fails

        to comply with any of the provisions of this Agreement, either express or implied, the

        Govemment will have the right, at its sole election, to void all of its obligations under this

        Agreement and the Defendant will not have any right to rvithdraw his plea of guilty to
                                                                                               the

        offense{s) enumerated herein.

                                     Cooperation and Forfeltu re

4.      The Defendant agrees to be fully truthful and forthright with federal, state and local
                                                                                               law
        enforcement agencies      by providing full, complete and truthful information about all

        criminal activities about which he has knowledge. The Defendant must provide
                                                                                     full,
        complete and tnrthful debriefings about these unlawful activities and must fully disclose

        and provide truthful information to the Govemment including any books, papers,
                                                                                       or
       documenls or any other items of evidentiary vatue to the investigation. The Defendant

       must also testiry fully and truthfully before any grand juries and at any trials or other

       proceedings   if   called upon to do so by the Govemment, subject to prosecution for perjury




                                                 Page 3   of9
     3:21-cr-00024-CRI          Date Filed 01/28/21              Entry Number 4      Page 4 of 9




         for not testi$ing truthfully. The failure of the Defendant to be fully truthful and forthrighr

         at any stage will. at the sole election of the Government, cause the obligations of the

         Govemment within this Agreement to become null aad void. Further, it is expressly agreed

         that if the obligations of the Government rvithin this Agreement become null and void due

        to the lack of truthfulness on the part of the Defendant, the Defendant understands that:

                A.        the Defendant    will not be permitted to rvithdraw his   plea   of guilty to the

                          offenses described above;

                B.        all additional   charges known         to the Govemment may be filed in      the

                         appropriate district;

                C.       the Govemment       will   argue for a maximum sentence for the offense to

                         which the Defendant has pleaded guilty; and

                D.       the Government    will   use any and all information and testimony provided by

                         the Defendant pursuant to this Agreement, or any prior proffer agreements,

                         in the prosecution of the Defendant of all charges.

5.      The Defendant agrees to submit to such polygraph examinations as may be requested
                                                                                          by

        the Govemment and agrees that any such examinations shall be performed by a polygraph

        examiner selected by the Govemment. Defendant further agrees that his refusal to take
                                                                                              or
        his failure to pass any such polygraph examination to the Government's satisfaction           will
        result, at the Govemment's sole discretion, in the obligations of the Government within
                                                                                                the

       Agreement becoming null and void.

       The Covemment agrees that any self-incriminating information provided by the Defendant

       as a result   of the cooperation required by the terms of this Agreement, although available

       to thc Court, lvill not be used against the Defendant in determining the Defendant's




                                                  Pagc 4   of9
     3:21-cr-00024-CRI          Date Filed 01/28/21             Entry Number 4       Page 5 of 9




         applicable guideline range for sentencing pursuant to the U.S. Sentencing Commission

         Guidelines. The provisions of this paragraph shall not be applied to restrict any such

         information:

                A.      known to the Government prior to the date of this Agreement;

                B.      concerning the existence ofprior convictions and sentences;

                C.      in   a prosecution   for perjury or giving a false statement; or

                D.      in the event the Defendant breaches any of the terms of the plea Agreement.

                E.      used to rebut any evidence or arguments offered by or on behalf of the

                        Defendant (including arguments made or issues raised sua sponte by the

                        District court) at any stage of the criminal prosecution (including bail, trial,

                        and sentencing).

7.      Provided the Defendant cooperates pursuant to the provisions of this Plea Agreement, and

        that cooperation is deemed by the Govemment as providing substantial assistance in the

        investigation or prosecution of another person, the Government agrees to move the Court

        for a downward departure or reduction of sentence pursuant to United States Sentencing

        Guidelines ss5K1.l, Ti:le 18, United States Code, g 3553(e) or Federal Rulc of Criminal

        P;ocedure 35(b). Any such motion by the Covernment is not binding upon the Court, and

        should the Court deny the motion, the Dcfendant rvitt have no right to rvithdraw his plea.
００




        The Defendant agrees to voluntarily surrender to, and not to contest the forfeiture by, the

        United States of America of any and all assets and property, or portions thereof, owned
                                                                                                or
        purchased by the Defendant rvhich are subject to forfeirure pursuant to any provision
                                                                                                     of
        law and rvhich are in the possession or control of the Defendant or Defendant's
                                                                                        nominees.

        The assets to be forfeited specifically include, but are not limited to, a money judgment
                                                                                                  as




                                                 Pagc 5   of9
3:21-cr-00024-CRI           Date Filed 01/28/21            Entry Number 4         Page 6 of 9




    determined by the Court, representing the amount of gross proceeds of the offense(s)            of
    conviction.

    Following the entry of this plea agreement, defendant agrees to the Court's prompt entry

    cf   I   Prelirninary Order of Forfeiture incorporating a money judgment as mandated by

    Fed.R.Crim.P.32.2, which shall in any event, be submitted for entry before sentencing.

    Defendant acknowledges that he understands that the entry of a forfeiture moneyjudgment

    is part of the sentence that   will   be imposed in this case, and waives any failure by the Court

    to advise him of this, pursuant to Rule I l(bXlXJ) or otherwise, ar any time his guilty plea

    is accepted.

   The Defendant agrees that the United States shall, at its option, be entitled to the forfeirure

   uf any propcrty (substitute assets) of the Defendant up to the value of the money judgment.

   The Court shall retain jurisdiction to settle any disputes arising from application of this

   clause. The Defendant agrees that forfeiture of substirute assets as authorized herein shall

   not be deemed an alteration of the Defendant's sentence. The Defendant understands that

   he is     jointly and severally liable for payment of the money judgment, along with any
                                                                                            co-
   defendants against whom a money judgment is imposed.

   The Defendant agrees to take all steps necessary to identiff and locate all substitute
                                                                                          assets

   anci    to nansfer custody of such assets to the United           States before the Defendant's

   sentencing. The Defendant        a-grees   to take all steps necessary to assist the government in

   obtaining clear title to any substitute assets before the Defendant's sentencing.
                                                                                     In addition
   to providing full and complete information about substitute assets, these
                                                                             steps include, but

   are not limited to, the surrender of title, the sigrring of a consent decree
                                                                                of forfeirure, and
   signing of any other documents necessary to efl'ectuate such transfers.




                                              Page 6 or9
     3:21-cr-00024-CRI             Date Filed 01/28/21            Entry Number 4         Page 7 of 9




                                        Merser and Other Provislons

9.       The Defendant is arvare that l8 U.S.C. $ 3742 and 28 U.S.C. $ 2255 afford every defendant

         certain rights to contest a conviction and/or sentence. Acknowledging those rights, the

         Defendant,     in   exchange    for lhe   concessions made       by the Government in :his      plea

         Agreement, waives the right to contest either the conviction or the sentence in any direct

         apoeal or other post-conviction action, including any proceedings under 28 U.S.C. 2255.
                                                                                          $

        This waiver does not apply to claims of ineffective assistance of counsel, prosecutorial

        misconduct, or future changes in the law that affect the defendant's sentence. This

        agreement does not affect the rights or obligations of the Government as set forth              in lg
        U.S.C.   S   3742(b). Nor does it limit the Govemment in its comments in or responses to any

        post-sentencing matters.
 ＾Ｕ




         I ne Derendant waives all rights, whether asserted directly or by a representative, to request

        or receive from any department or agency of the United States any records pertaining to

        the investigation or prosecution of this case, including without limitation any records that

        may be sought under the Freedom of Information Act, 5 U.S.C. $ 552, or the privacy Act

        of   1974, 5 U.S.C. g 552a.

        The Defendant understands that, upon sentencing, the District of South Carolina           will report
        his conviction to the appropriate agencies regarding debarment. Therefore, the Defendant

        waives any and all challenges to the guilty plea and the sentence based on the debarment

        or administrative action consequences of his plea, and agrees not to seek to withdraw the

        g':ilty plea, or to file   a direct appeal or any    kind of collateral attack challenging his guilty

        plea, conviction, or sentence based on such consequences ofhis guilty plea. Horvever,
                                                                                              the

        District of South Carolina agtrees that, if requested, it will advise the appropriate officials




                                                   Page 7   of9
   3:21-cr-00024-CRI          Date Filed 01/28/21          Entry Number 4         Page 8 of 9




       of any goYemmental agency considering such administrative action of the fact, manner,

       and extent of any cooperation of the Defendant as a maner for that agency to consider

       before determining what administrative action, if any, to take.

 i2.   The parties hereby agree that this Plea Agreement contains the entire agreement of the

       parties; that this Agreement supersedes all prior promises, representations and statements

       of the parties; that this Agreement shall not be binding on any party until the Defendant

       tenders a plea of guilty to the court having jurisdiction over this matter; that this Agreement

       rlav lrg modified only in writing signed by all parties; and that any and all other promises,

       representations and statements, whether made prior to, contemporaneous with or after this

       Agreement, are null and void.




  11/11/2020
DATE                                     OBERT BO


                                        PETER M.MCCOY,JR



                                       JIM MAY(#
                                       DEttK A.SHOMAKE(#10825)
                                       ASSISTANT UNITED STATES ATTORNEY




                                            Pagc 8   of9
     3:21-cr-00024-CRI        Date Filed 01/28/21         Entry Number 4    Page 9 of 9




                              Uo S,DEPARTMENT OFJUSTICE
                           Statemellt of Special Assessment Amount

   This statement reflects your special assessment onty. There may be other penalties imposed
   at sentencing. This Special Assessment is due and pavable gt !h€ time of the execution of
   the plen agFeement.


                                 ACCOUNT INFORMAT10N
CRIM.ACT10N NO.:
DEFENDANTIS NAME:                IIENRY BARTON
PAW TIIIS AMOUNT:                S100.00
PAYMENT DIIE ON OR                                                   (date plea agreement signed)
BEFORE:

  MAKE CHECK OR MONEY ORDER PAYABLE TO:
  α冨則 t    as DIsrttcr caυttr
  PAYMENT SHOULD BE SENT TO:
  Clerk,UoS.District Court
  PIntthew J.Pertty,Jr.Courthouse
  901 Richland Street
  Columbin,SC 29201

  0R HAND DELIVERED TO:
  Clerkos O爾 lce
  Matthew J.Per暉 ,Jro Courthouse
  901 Richland Street
  Columbin,SC 29201(MOn.― Fri.8:30a.m.‑4:30p.m。           )



  INCLし 嘔2g DEFEArD/Ⅳ rSA      MEο Ⅳ cIEGκ θR〃ONε /θ υ ER絶 ⊇οAた イs″                cα 」
                                                                              "イ
    CLOSE[Rヽ Cθ L/Pθ へ′πO fIVSし RI PRЭPERα ′′
  ]ヽ「                                       ′PRayPrメ PPLrc/πOハ「θF
  241巡 Ⅳr




                                           Pagc 9   of9
